Citation Nr: 0734587	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-22 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for separation of the right acromioclavicular joint with 
hypertrophic changes at the acromioclavicular joint.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
November 1985 and from April 1987 to June 1998.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDING OF FACT

The veteran's separation of the right acromioclavicular (AC) 
joint with hypertrophic changes at the AC joint is manifested 
by pain, weakness, reduced endurance, limitation of motion of 
forward flexion to 110 degrees, limitation of motion of 
abduction to 90 degrees, and limitation of motion of external 
rotation to 70 degrees.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for 
separation of the right AC joint with hypertrophic changes at 
the AC joint have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.59, 4.69, 4.71a, Diagnostic Code 
5201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in October 2003 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in July 
2005 and March 2006.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
were provided to the veteran in connection with his claim.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's claim, because the appeal of 
this issue is based on the assignment of an initial 
evaluation following an initial award of service connection 
for separation of the right AC joint with hypertrophic 
changes at the AC joint.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Instead, evidence contemporaneous with the 
claim and the initial rating decision are most probative of 
the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be 
assigned for separate periods of time.  Id.

Service connection for separation of the right AC joint with 
hypertrophic changes at the AC joint was granted by a 
November 2004 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5202-5010, 
effective October 8, 2003.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2007).  The 
hyphenated diagnostic code in this case indicates that 
impairment of the humerus, under Diagnostic Code 5202, was 
the service-connected disorder, and traumatic arthritis under 
Diagnostic Code 5010, was a residual condition.

In an April 2004 VA referral examination report, the veteran 
complained of problems with his right shoulder at the AC 
joint since he sustained an in-service injury in February 
1983.  His complaints were mostly related to overhead lifting 
activities and pain, particularly on lifting and during 
sleep.  On clinical examination, the veteran had a markedly 
pronounced AC joint on the right side compared to the left.  
The right AC joint had some tenderness to palpation and some 
motion with translation.  The shoulder range of motion was 
full in all aspects and symmetrically equal.  There was pain 
with AC joint compression maneuver and some marked 
instability of the distal clavicle on the right side compared 
with the left with internal rotation reproducing the symptoms 
on the right side.  On radiographic examination without 
weights, mild AC joint arthritic changes were seen on the 
right side.  On radiographic examination with weights, a 
widening of the AC joint and a high riding clavicle were seen 
on the right compared to the left.  The impression was grade 
III AC joint separation which was intermittently symptomatic.

In an August 2004 VA joints examination report, the veteran 
complained of intermittent problems with his right shoulder 
that were increasing in severity.  He reported that he could 
not sleep on his right side and had constant pain.  The 
veteran stated that the pain was at a level of 1 to 2 on a 
scale from 1 to 10 at the "low level" and increased to a 
level of 7 to 8 on a scale from 1 to 10 at the "high 
level."  He complained of weakness, stiffness, intermittent 
swelling, and reduced endurance.  The veteran stated that he 
experienced flare-ups daily which lasted for approximately an 
hour and with pain corresponding to the "high level."

On physical examination, there was no edema, effusion, 
instability, demonstrated weakness, redness, or heat.  There 
was tenderness at the lateral aspect of the AC junction and a 
popping sensation.  There was no abnormal movement or 
ankylosis.  On range of motion examination the veteran's 
right shoulder had forward flexion to 110 degrees without 
pain and to 170 degrees with pain, abduction to 120 degrees 
without pain and to 170 degrees with pain and a clicking 
sound at 120 degrees, internal rotation to 90 degrees without 
pain, and external rotation to 70 degrees without pain and to 
90 degrees with pain.  On repetitive lifting, the veteran was 
able to lift a light chair 9 times, but was not able to 
complete a 10th lift due to discomfort.  On a second range of 
motion examination conducted after the lifting exercise, the 
veteran's right shoulder had forward flexion to 110 degrees 
without pain and to 160 degrees with pain, abduction to 90 
degrees without pain and to 160 degrees with pain, internal 
rotation to 90 degrees without pain, and external rotation to 
70 degrees without pain and to 90 degrees with pain.  The 
right shoulder area was slightly tender after range of motion 
testing.  After x-ray examination, the impression was right 
AC joint separation with some mild hypertrophic change at the 
AC joint.

While the veteran's right shoulder disability was originally 
rated as an impairment of the humerus, the medical evidence 
of record does not show any malunion of the humerus, 
recurrent dislocation of the humerus at the scapulohumeral 
joint, fibrous union of the humerus, nonunion of the humerus, 
or loss of the head of the humerus.  Accordingly, a rating 
under Diagnostic Code 5202 does not accurately compensate for 
the veteran's symptomatology.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2007).  As the medical evidence of 
record shows that limitation of motion of the right arm is 
the predominant symptom, a rating under Diagnostic Code 5201 
is most appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201.

The evidence of record shows that the veteran is right-
handed.  Therefore, for rating purposes, his right shoulder 
is considered his major or dominant extremity.  See 38 C.F.R. 
§ 4.69.  Under Diagnostic Code 5201, limitation of motion of 
the major arm at shoulder level warrants a 20 percent 
evaluation, limitation of motion of the major arm midway 
between the side and shoulder level warrants a 30 percent 
evaluation, and limitation of motion of the major arm to 25 
degrees from the side warrants a 40 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of 
motion of a shoulder is from 0 degrees to 180 degrees on 
forward flexion and abduction, with shoulder level existing 
at 90 degrees, and from 0 degrees to 90 degrees on external 
and internal rotation.  38 C.F.R. § 4.71, Plate I (2007).

The medical evidence of record shows that the veteran's 
separation of the right AC joint with hypertrophic changes at 
the AC joint is manifested by pain, weakness, reduced 
endurance, limitation of motion of forward flexion to 110 
degrees, limitation of motion of abduction to 90 degrees, and 
limitation of motion of external rotation to 70 degrees.  
While the August 2004 VA joints examination report stated 
that the veteran's right shoulder was capable of ranges of 
motion in excess of those listed above, movement beyond these 
ranges caused pain and discomfort.  This is substantiated by 
the veteran's own statements.  Furthermore, an active 
decrease in the veteran's right shoulder range of motion, 
both with and without pain, was observed after a relatively 
brief lifting exercise.  Accordingly, the August 2004 VA 
joints examination report shows that exacerbation of the 
veteran's right shoulder disability occurs easily and with 
only a small amount of physical exercise.  The Board notes 
that the veteran is employed as a surgeon and as a result is 
regularly required to keep his arms raised for extended 
periods of time during medical procedures.  As such, the 
veteran is commonly exposed to physical exercise at or 
exceeding the level which resulted in the exacerbation of his 
symptoms on physical examination in August 2004.  Thus, while 
the medical evidence of record shows that the veteran can 
move his arms above his shoulder level with pain and slightly 
above shoulder level on abduction without pain, the veteran's 
right arm most closely demonstrates limitation of motion at 
the shoulder level.  See 38 C.F.R. § 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Accordingly, an initial evaluation of 
20 percent is warranted for the veteran's right shoulder 
disability under Diagnostic Code 5201.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  The medical evidence of 
record does not show that the veteran's right arm range of 
motion has ever been limited to midway between the side and 
shoulder level.  Accordingly, a higher evaluation is not 
warranted under this diagnostic code.

The Board has considered rating the veteran's service-
connected right shoulder disability under all appropriate 
diagnostic codes.  However, the evidence of record does not 
demonstrate that the veteran has favorable or unfavorable 
ankylosis, malunion of the humerus with marked deformity, 
frequent episodes of recurrent dislocation of the shoulder 
with guarding of all arm movements, fibrous union of the 
humerus, nonunion of the humerus, or loss of the head of the 
humerus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 
(2007).  Accordingly, a rating in excess of 20 percent is not 
warranted for the veteran's right shoulder disability under 
these diagnostic codes.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2007).  Marked interference of 
employment has not been shown to be due to the veteran's 
right shoulder disability and there is no indication in the 
record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his service-connected right 
shoulder disability, and the reported manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  Accordingly, an extraschedular 
evaluation is not warranted for the veteran's right shoulder 
disability.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
30 percent evaluation, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

An initial evaluation of 20 percent disabling, but no 
greater, for separation of the right acromioclavicular joint 
with hypertrophic changes at the acromioclavicular joint is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


